OPINION — AG — ** ELECTION — PRIMARY ** QUESTION(1): SHOULD (COUNTY) CANDIDATES WHO WERE UNOPPOSED AT THE FIRST PRIMARY AND WHOSE NAMES DID NOT APPEAR ON A BALLOT, BE PROSECUTED UNDER THE 26 O.S. 402 [26-402] (EXPENDITURE REPORTS, REPORT CAMPAIGN CONTRIBUTIONS — REPEALED — FAILURE TO FILE)? — NEGATIVE, QUESTION(2): DO YOU THINK THAT A FILING OF THE EXPENSE ACCOUNT REQUIRED BY 26 O.S. 402 [26-402] WOULD BE IN SUBSTANTIAL COMPLIANCE WITH THE LAW IF FILED WITHIN TEN (10) DAYS AFTER THE RUN OFF PRIMARY, SAID FILING COVERING BOTH THE FIRST PRIMARY AND THE RUN OFF PRIMARY? — AFFIRMATIVE, QUESTION(3): IF A PERSON BE CONVICTED OF VIOLATION OF 26 O.S. 402 [26-402], WHICH STATUTE IS THE CORRECT ONE UPON WHICH TO BASE HIS PUNISHMENT. 26 O.S. 411 [26-411] 26 O.S. 418 [26-418]? — 26 O.S. 411 [26-411], QUESTION(4): IS IT MANDATORY FOR THE SECRETARY OF THE COUNTY ELECTION BOARD TO MAIL OR OTHERWISE PROVIDE CANDIDATES WITH THE FORMS DISCUSSED IN 26 O.S. 402 [26-402]? — AFFIRMATIVE, QUESTION(5): WOULD AN INFORMATION FAILING TO ALLEGE THAT THE SECRETARY OF THE COUNTY ELECTION BOARD FORWARD SUCH BLANKS TO CANDIDATES, BE FATALLY DEFECTIVE IN A PROSECUTION UNDER 26 O.S. 411 [26-411]? — IT WOULD BE DEFECTIVE CITE: 26 O.S. 411 [26-411], OPINION NO. JULY 6, 1046 — ELECTION BOARD (FRED HANSEN)